Citation Nr: 0633454	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar 
spine disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and W.M.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied the veteran's application to reopen a 
previously denied claim of service connection for a lumbar 
spine disorder.  

The veteran presented testimony at a personal hearing in 
August 2004 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The Board remanded the case in August 2005 for further 
development.  Most recently, in a supplemental statement of 
the case issued in April 2006, the RO continued the denial.


FINDINGS OF FACT

1.  In December 1970, the RO denied entitlement to service 
connection for a back condition and notified the appellant of 
the decision and appeal rights by letter dated in December 
1970.  He did not appeal the decision, and it became final.

2.  Evidence received since the final December 1970 rating 
decision does not bear directly and substantially on the 
specific matter under consideration, is cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of claim for 
entitlement to service connection for a lumbar spine 
disorder.




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a lumbar spine disorder has not 
been received, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2000, August 
2001, February 2004, and July 2004, a rating decision in 
January 2002; and a statement of the case in May 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328, (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in April 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II. Pertinent legal criteria

A. Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2006).  Absent an appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered "new" 
if it was not previously submitted to agency decisionmakers.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  38 
C.F.R. § 3.156(a) (2001).  The Board notes, as an aside, that 
the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001.  Thus, this change does not 
apply to the instant case because the claim to reopen was 
received before that date.  See 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2005).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B. Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The "continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.  The only proviso is that there be medical 
evidence on file demonstrating a relationship between the 
appellant's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.

III. Factual background and analysis

The appellant contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for residuals of an injury to 
his back.  

In October 2000, the appellant filed a claim to reopen a 
claim for service connection for residuals of a back injury.  
Prior rating decisions denied entitlement to service 
connection for a herniated nucleus pulposus (HNP) in December 
1966 and July 1970 as service medical records were negative 
for complaints or treatment during military service and no 
lumbar spine disability was noted on the discharge 
examination.  The RO notified the appellant of the decisions 
and appeal rights by letters dated in December 1966 and in 
July 1970.  The appellant did not appeal these decisions.  
Therefore the decisions are final.  38 C.F.R. §§ 19.118, 
19.153 (1966, 1970).

After VA examinations in August 1970 for a pension claim, the 
diagnoses included osteoarthritis of the lumbosacral spine 
with disc syndrome and sciatic neuropathy of the left leg.  
The RO determined that there was no evidence that the 
appellant's back condition occurred in or was aggravated by 
service and denied the claim for compensation based on 
disability resulting from a back condition.  The RO notified 
the appellant of the decision and appeal rights by letter 
dated in December 1970.  The appellant did not appeal this 
decision.  Therefore it is a final decision.  38 C.F.R. 
§§ 19.118, 19.153 (1970).

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). 

Evidence of record at the time of the last final rating 
decision in December 1970 consisted of service medical 
records, report of VA hospitalization in October 1966 for a 
HNP, and report of VA examinations in August 1970.  

The service medical records are negative for any complaints, 
findings, or diagnoses of an injury to the low back.  No 
musculoskeletal defects were found at the enlistment 
examination in April 1941 or at the discharge examination in 
October 1945.  The first clinical evidence of a low back 
condition is the hospitalization for a HNP in October 1966, 
almost 22 years after separation from service.  The VA 
examinations in August 1970, more than 25 years post service, 
show osteoarthritis of the lumbosacral spine with disc 
syndrome and sciatic neuropathy of the left leg.  

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the December 1970 decision, the last final 
decision, in the context of all the evidence of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence received into the record since the December 1970 
determination that denied entitlement to service connection 
for a back condition includes statements and testimony from 
the appellant, a copy of a service medical record dated in 
August 1943, a list of current medications, and VA treatment 
records for a period from January 2001 to January 2002.  In 
response to a request by the RO, in January 2006 the Social 
Security Administration advised that medical records were 
unavailable.  

The Board finds that the evidence received since the December 
1970 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a).  The previously considered evidence showed that 
the appellant had arthritic changes of the lumbar spine and 
degenerative disc disease, but failed to show such in service 
or within one year following separation from service, and 
failed to relate a low back disorder to service.  The 
additional evidence submitted since the December 1970 rating 
decision does not show a low back injury with residuals in 
service, show arthritis within one year post service, or 
relate the appellant's low back disorder to service and thus 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Some of the new VA treatment records discuss unrelated 
disorders and are not probative to the issue at hand.  Other 
VA medical records show that the veteran has evidence of 
multilevel degenerative disc disease (DDD) with a large 
central disc herniation at L4-L5 causing severe canal 
stenosis and moderate foraminal stenosis.  In February 2001 
he gave a history of straining his back when lifting a carpet 
in 1944 in service.  He was treated by taping and did not 
have further problems until a flare-up in 1965 for which he 
was hospitalized.  He was again hospitalized in 1974 and 
although surgery was suggested, he refused.  In March 2001 he 
reported a long history of intermittent low back pain since 
1944 which had worsened in recent months.  This evidence, 
although new, is not material because the veteran's reported 
history of an injury in service and the evidence of a current 
back disorder is cumulative of evidence previously 
considered.  Further, this evidence does not show that the 
veteran's current low back disability is etiologically 
related to an incident in service, or that arthritis of the 
back manifested within one year postservice.  

The veteran also contends that he was hurt while unloading 
materials from a truck and was treated at an infirmary with 
the issuing of a girdle to support his lower and upper back.  
The veteran further contends that he was hospitalized for 30 
days for his back and for malaria.  During this period, a 
spinal puncture test was done which hurt and caused more 
injury to his back.  The veteran submitted a copy of a 
service medical record that shows on August 1, 1943, a spinal 
puncture was performed for an unrelated disorder.  This 
evidence although new, is not material.  Evidence of a spinal 
puncture on August 1, 1943, is cumulative of previously 
reviewed service medical records that showed a spinal fluid 
examination on that date for an unrelated disorder.  This 
evidence does not show that a spinal puncture was performed 
for a back disorder.  As to the veteran's contention that his 
current back condition is related to the spinal puncture in 
service, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The veteran testified in August 2004 as to the claimed injury 
to his back in service.  He testified that he was unloading 
carpets or campaign tents from a truck when he felt a sharp 
pain in his back.  He reported to a medic and was sent to 
rest for three days followed by a period of light duty.  The 
veteran described treatment and the effect on his work.  The 
veteran's testimony is cumulative of his previous statement 
that he suffered a back injury in service which is not shown 
in the service medical records.  

The veteran provided a list of medications at his hearing 
with a waiver of review by the agency of original 
jurisdiction.  This evidence, although new, is not material 
in that it does not bear directly and substantially on the 
specific matter under consideration.  Although the list may 
include medications for a current back disorder, this is 
redundant as evidence previously considered has shown that 
the veteran has a lumbar spine disorder.  

In September 2005, the veteran wrote to clarify that he did 
not receive benefits from any organization.  His only income 
was Social Security retirement income.  

With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  The appellant is certainly competent, 
as a layman, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, he is not competent to offer his medical opinion as 
to cause or etiology of the claimed disability, because there 
is no evidence of record that the appellant has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between any current disorder claimed and his 
active military service, or as due to claimed continuity of 
symptomatology demonstrated after service.  

In summary, the Board finds that the evidence received 
subsequent to the December 1970 rating decision is not new 
and material and does not serve to reopen the claim for 
entitlement to service connection for a lumbar spine 
disorder.  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).


ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen his claim for 
entitlement to service connection for a lumbar spine disorder 
is denied.

____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


